                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    UNITED STATES OF AMERICA,
                                                              MEMORANDUM DECISION
           Plaintiff,                                         AND ORDER GRANTING IN PART
                                                              MOTION TO ALTER OR AMEND
    v.                                                        JUDGMENT

    RONALD B. TALMAGE, and ANNETTE C.
    TALMAGE,
                                                              Case No. 1:16-cv-00019-DN-PMW
           Defendants; and
                                                              District Judge David Nuffer
    WESTERN LAND & LIVESTOCK, LLC,
    and WESTERN RESERVE MORTGAGE,
    LLC

           Defendants and Counterclaim
           Plaintiffs;

    v.

    UNITED STATES OF AMERICA,

           Counterclaim Defendant.


           Defendants Western Land & Livestock, LLC and Western Reserve Mortgage, LLC

(collectively, the “Western Entities”) seek to alter or amend the Judgment entered on September

19, 2019. 1 The Western Entities argue that amendment of paragraphs 4 and 5 of the Judgment 2 is




1
 Western Entities’ Motion to Alter or Amend Judgment (“Motion to Amend Judgment”), docket no. 328, filed Oct.
15, 2019.
2
    Judgment in a Civil Case (“Judgment”) at 2, docket no. 325, filed Sept. 19, 2019.
necessary to clarify and emphasize that the Judgment pertains only to this case. 3 The Western

Entities propose the following language for paragraphs 4 and 5 of the Judgment:

                  (4)    Western Reserve Mortgage, LLC is the nominee of Ronald B.
            Talmage and Annette C. Talmage with regard to the Liberty Property.

                  (5)    Western Reserve Mortgage, LLC is the fraudulent transferee of
            Ronald B. Talmage and Annette C. Talmage with regard to the Liberty Property. 4

The government agrees that paragraphs 4 and 5 of the Judgment should be amended, but argues

that the Western Entities’ proposed amendments do not reflect the multiple transactions involved

in the case. 5 The government is correct.

            The government proposed the following alternative language for amending paragraphs 4

and 5 of the Judgment:

                   (4)    Western Reserve Mortgage, LLC is the nominee of Ronald B.
            Talmage and Annette C. Talmage with respect to the Liberty Property and any
            funds or promissory notes related to any transactions involving the Liberty
            Property.

                   (5)    Western Reserve Mortgage, LLC is the fraudulent transferee of
            Ronald B. Talmage and Annette C. Talmage with respect to the Liberty Property
            and any funds or promissory notes related to any transactions involving the
            Liberty Property. 6

The Western Entities argue that the government’s proposed amendments contain unnecessary

and expansive language. 7 The Western Entities are correct.




3
  Motion to Amend Judgment at 2-4. The Western Entities quote paragraphs 4 and 5 of the Judgment in their Motion
to Amend Judgment, but incorrectly identify the paragraphs as being paragraphs 3 and 4 pf the Judgment. Id.
4
    Id. at 3.
5
 United States’ Response to Western Entities’ Motion to Alter or Amend Judgment at 3-4, docket no. 333, filed
Nov. 5, 2019.
6
    Id.
7
 Reply in Support of Western Entities’ Motion to Alter or Amend Judgment at 2-4, docket no. 335, filed Nov. 18,
2019.



                                                                                                                  2
           A middle ground approach is appropriate to resolve the parties’ dispute over paragraphs 4

and 5 of the Judgment. Therefore, paragraphs 4 and 5 of the Judgment shall be amended as

follows:

                  (4)     Western Reserve Mortgage, LLC is the nominee of Ronald B.
           Talmage and Annette C. Talmage with regard to the Liberty Property and any
           transactions involving the Liberty Property.

                  (5)    Western Reserve Mortgage, LLC is the fraudulent transferee of
           Ronald B. Talmage and Annette C. Talmage with regard to the Liberty Property
           and any transactions involving the Liberty Property.

This language clarifies that the Judgment pertains only to this case, while also reflecting the

multiple transactions involved in the case.

                                               ORDER

           THEREFORE, IT IS HEREBY ORDERED that the Western Entities’ Motion to Amend

Judgment 8 is GRANTED in part.

           IT IS FURTHER HEREBY ORDERED that paragraphs 4 and 5 of the Judgment 9 shall

be amended as follows:

                   (4)    Western Reserve Mortgage, LLC is the nominee of Ronald B.
           Talmage and Annette C. Talmage with regard to the Liberty Property and any
           transactions involving the Liberty Property.

                  (5)     Western Reserve Mortgage, LLC is the fraudulent transferee of
           Ronald B. Talmage and Annette C. Talmage with regard to the Liberty Property
           and any transactions involving the Liberty Property.

           Signed December 2, 2019.

                                                BY THE COURT


                                                ________________________________________
                                                David Nuffer
                                                United States District Judge
8
    Docket no. 328, filed Oct. 15, 2019.
9
    Docket no. 325, filed Sept. 19, 2019.



                                                                                                   3
